Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see 8-11 and 14-17, filed 2/23/22, with respect to the claim rejections have been fully considered and are persuasive. The 103 and 112(b) rejections of the claims have been withdrawn. The 112(b) rejection of Claim 20 is withdrawn as the applicant’s amended Claim language has addressed the examiner’s concerns.
The claim, drawing, and specification objections are withdrawn due to the amendments. However, new claim objections are applied for Claim 20.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Lines 21 and 26: applicant claims “the first current pulse signal” and “the first pulse” respectively. Both lack proper antecedent basis due to the applicant removing “first” from previous instances, and adding “signal” to other instances.
In addition, the applicant has used the term “injecting zero amps” in line 13. Please explain how that is any different from having a wait period between the current pulses. If there is no difference, then change the language to “wait/delay period” so as to clarify the language.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-4, 6-13, and 15-19 are allowed. Claim 20 is objected to but will be allowed when the objection is overcome by amendment.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method for controlling a battery charger circuit of a vehicle, the method comprising: injecting a first current pulse signal having a pulse pattern between at least one line and a protective earth connection of the battery charger circuit; measuring at least one line voltage value of at least one node of the battery charger circuit; the prior art fails to disclose the further inclusion of the combination of identifying a noise value of the battery charger circuit and adjusting the first current pulse signal or the measuring of the line voltage value by performing one or more operations on the battery charger circuit; and determining a protective earth connection impedance based on the at least one line voltage value and the noise value.
Regarding Independent Claim 11, the prior art discloses an apparatus for controlling a battery charger circuit of a vehicle, the apparatus comprising: a memory; and a processor configured to execute instructions stored on the memory to: inject a first current pulse signal having a pulse pattern between at least one line and a protective earth connection of the battery charger circuit; measure at least one line voltage value of at least one node of the battery charger circuit; the prior art fails to disclose the further inclusion of the combination of identify a noise value and adjust the first current pulse signal or the measuring of the line voltage value by performing one or more operations on the battery charger circuit; and determine a protective earth connection impedance based on the at least one line voltage value and the noise value.
Dependent Claims 2-4, 6-10, 12, 13, and 15-19 are allowed for their dependence upon allowed independent Claims 1 and 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Independent Claim 20, the prior art discloses a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: detecting a frequency and a phase of an incoming alternating current source associated with a battery charger circuit; detecting at least a zero crossing of a sine wave associated with the battery charger circuit; injecting zero amps or a current pulse between at least one line and a protective earth connection of the battery charger circuit to determine a noise value; the prior art fails to disclose the further inclusion of the combination of initiating a sweep of an analog to digital converter sampling point; selectively adjusting a sampling window associated with measuring at least one line voltage value of the at least one node of the battery charger circuit; identifying an analog to digital converter delta time and determining a current pulse signal having a pulse pattern based on the delta time; applying the first current pulse signal such that each pulse of the pulse pattern is at the zero crossing of the sine wave associated with the battery charger circuit, each current pulse being injected between the at least one line and the protective earth connection of the battery charger circuit; and setting at least one current source associated with the battery charger circuit to zero amperes and verifying a-the pulse pattern associated with the first current pulse; measuring the at least one line voltage value of at least one node of the battery charger circuit; determining a protective earth connection impedance based on the at least one line voltage value and the noise value.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objection, as noted above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859